Title: To George Washington from Judith Sargent Murray, 29 March 1798
From: Murray, Judith Sargent
To: Washington, George



Sire
Boston Franklin Place March 29th 1798

Emboldened by your past condescension, I presume to hope that the Gleaner may possibly occupy a proportion of those moments of relaxation from more important contemplations, which, (such is the constitution of humanity) are indispensably requisite, even to the most luminous, and persevering intellect.
One copy of the Gleaner, will accompany this letter, as a Candidate for your attention; and as the regulations respecting package by the stage will not permit me to send more than one set, at one time, the volumes for Mrs Washington, are in reserve untill the next post. You will have the goodness to tender my most respectful Compliments to that admired Lady, and to your lovely, and amiable grandaughter.
As I shall experience an anxiety relative to the safe arrival of the parcel, in some degree proportioned to the perfect esteem which I cherish for the illustrious personage to whom it is addressed, I have to request, that I may be advertised of this event as soon as is convenient. I am, honored Sire, with all possible veneration your very devoted, and most obedient Humble servant,

J. Sargent Murray

